Detailed Action
The following is a non-final rejection made in response to claims received on October 16th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by WIPO International Application No. PCT/US2019/047556 (hereinafter referred to as “JESS BRILEY MANUFACTURING COMPANY”, “JBMC”, or simply as “the reference”).
Regarding claim 1, JBMC teaches a firearm comprising: a frame and a barrel connected to the frame (see abstract; the reference that the device is “a tubular assembly for attaching accessories to gun barrels”); an insert received by the barrel being separable into a rear portion (200) and a forward portion (300); the rear portion being threadably engaged to the forward portion (see Fig. 4a and 5b); both the rear portion and the forward portion defining rifles bores (see Fig. 6b).
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641